Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 1 of 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PEOPLE OF THE STATE OF NEW
YORK, BY LETITIA JAMES,
ATTORNEY GENERAL OF THE STATE 21-cv-1417 (JSR)
OF NEW YORK,
OPINION & ORDER

Plaintiff,
-against-

AMAZON.COM, INC., et al.,

Defendants.

 

 

 

JED S. RAKOFF, U.S.D.d.

The State of New York by and through Letitia James, Attorney
General of the State of New York (the “Attorney General” or “New
York”), sued Amazon.com Inc., Amazon.com Sales, Inc., and
Amazon.com Services LLC (collectively, “Amazon”) in the New York
Supreme Court, New York County for violations of New York Executive
Law § 63(12) and New York Labor Law §§ 200, 215, and 740. New York
alleges that Amazon inadequately implemented worker safety
protocols in response to the COVID-19 pandemic and retaliated
against workers who protested unhygienic work conditions. The next
day, Amazon removed the action to federal court, asserting that
this Court has subject matter jurisdiction on diversity and federal
question grounds.

New York then moved to remand the case to state court pursuant

to 28 U.S.C. § 1447 and Amazon moved to transfer the case to the

TOWN RNG SOFT ET Sa ES MUO SE ARGS HEN OR WTR BN IRR
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 2 of 25

U.S. District Court for the Eastern District of New York pursuant
to 28 U.S.C. § 1404(a). By bottom-line order dated April 9, 2021,
the Court granted New York’s motion and denied Amazon’s motion.
ECF No. 35. This Opinion states the reasons for that decision and
directs the Clerk to enter judgment and close the case.

FACTUAL AND PROCEDURAL BACKGROUND

qT, Factual Background

 

The Complaint alleges the following facts. COVID-19 is a
deadly respiratory disease caused by a novel and highly contagious
coronavirus. Compl. ¢ 17. The novel coronavirus spreads through
person-to-person contact and is more transmissible when
individuals gather within six feet of one another for longer than
15 minutes over a 24-hour period. Id. at 97 18. Mildly symptomatic,
pre-symptomatic, and even asymptomatic individuals can spread the
virus. Id. at 9 19. The resulting disease can ravage the lungs,
shut down the organs, and cause severe neurological malfunctions.
Id. The first confirmed case of COVID-19 in New York was reported
on March 1, 2020. Id. at 7 22.

In March 2020, the New York state legislature amended the
Executive Law to authorize Governor Cuomo to issue directives
necessary to address epidemics and disease outbreaks. Id. at Ql 25.
A series of executive orders affecting New York businesses
followed. Id. Governor Cuomo declared a statewide disaster

emergency, curtailed nonessential business operations, and
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 3 of 25

directed the Empire State Development Corporation (ESD) to issue
guidance and directives on required closures and the steps
necessary to maintain a safe work environment during the pandemic.
Id. at 4% 25-29. ESD issued guidance that categorized
“warehouse/distribution and fulfillment” as essential and,
accordingly, Amazon’s fulfillment and distribution centers were
not ordered closed. Id. at 97 28. Instead, essential businesses
like Amazon were directed to “comply with the guidance and
directives for maintaining a clean and safe work environment issued
by the Department of Health.” Id. at { 30. In May, Governor Cuomo
issued another executive order “authorizing a phased re-opening of

vo

non-essential businesses,” similarly “subject to the guidelines
promulgated by the Department of Health.” Id. at 7 31.

The Department of Health issued industry-specific minimum
safety standards in June 2020. See id. at 9 32. These minimum
standards incorporated by reference Centers for Disease Control
(“CDC”) cleaning guidance issued in February 2020. Id. at 7 34.
This guidance recommended that facilities: (1) enforce social
distancing where possible; (2) encourage regular handwashing; (3)
close areas used by infected employees, ventilate affected areas,
and wait at least 24 hours before beginning to clean those areas;

and (4) cooperate with state and local health departments to

implement a contact-tracing program that includes investigation of

 
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 4 of 25

COVID-19 cases and prompt notification to employees who may have
been exposed to the virus. Id. at FI 35-38.

Amazon is a Washington-based e-commerce retailer,
incorporated in Delaware, that distributes goods nationwide. Id.
at 7% 14-16. Amazon operates two facilities in New York: JFK8, a
Staten Island fulfillment center, and DBK1, a Queens distribution
center. Id. at @G@ 3, 45. At Amazon fulfillment and distribution
centers, continued employment depends on productivity as measured
by digital devices that scan bins and packages to be shipped,
record how many units are processed per hour, and calculate the
amount of time employees spend “off task.” Id. at 9797 56-59. If an
employee’s time off task drops below certain established
‘thresholds known only to managers, the employee could face
termination. Id. at (7 59-61.

Most workers at JFK8 and DBK1 continued to work on-site after
New York became the epicenter of the COVID-19 pandemic. Id. at
qi 4, 45-46. At various times since the coronavirus outbreak,
Amazon has allegedly: (1) failed to implement site closure,
disinfection, and cleaning protocols when workers infected with
COVID-19 had been present at JFK8 and DBK1 within the previous
seven days, (2) neglected to create a robust contact-tracing
program, and (3) refused to soften its productivity-related
discipline policies to allow its workers sufficient time for

handwashing and hygiene practices. Id. at 7 4. Though Amazon claims
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 5 of 25

that it paused productivity-related discipline in March 2020,
Amazon did not notify workers of this change until July 10, 2020.
Id. at @ 63. The practice resumed in October 2020. Id. at @ 64.
In late March, two employees at JFK8, Christian Smalls, a
“process assistant” who had been promoted to a management position,

“ur

and Derrick Palmer, a “process guide warehouse associate,” raised
concerns with their managers and with the media about Amazon’s
pandemic response. Id. at @ 78. Both had worked at Amazon since
2015, had a history of good work performance, and had received
positive feedback from supervisors. Id. at {7 79-80. During the
week of March 22, Smalls and Palmer, along with a dozen other
employees, approached JFK8 managers to ask that Amazon close the
facility for proper cleaning. Id. at IV 80-83.

On March 30, Smalls and Palmer protested Amazon’s pandemic
response in front of JFK8. Id. at @ 88. Amazon fired Christian
Smalls in late March 2020 for violating quarantine and social-
distancing protocols by attending the protest after being exposed
to COVID-19, though Smalls did not enter the facility during his
quarantine period and instead remained on an adjacent sidewalk
during the protest. Id. at 9115, 88-89. In early April 2020, Amazon
sent Derrick Palmer a disciplinary letter termed a “final written

warning,” xreprimanding Palmer for attending the protest and

violating social distancing policies. Id. at 497 5, 95.
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 6 of 25

It is further alleged that Smalls and Palmer are two of many
Amazon employees who “reasonably fear that if they make legitimate
health and safety complaints about Amazon’s COVID-19 response,
Amazon will retaliate against them as well.” Id. at @ 99. Since
April 2020, Amazon has allegedly continued to prioritize increased
worker productivity and profit margins over compliance with state
health and safety guidance. Id. at 491 100-06, 108. During the
pandemic alone, Amazon has earned over $160 billion in profits, a
$30 billion increase from its pre-pandemic performance. Id. at
¢ 109. About $28.5 million in profits can be traced to Amazon’s
facilities in New York. Id.

II. Procedural Background

 

On February 16, 2021, the New York Attorney General sued
Amazon in the New York Supreme Court, New York County, alleging
that Amazon’s inadequate disinfection and  contract-tracing
protocols, its prioritization of productivity policies over
sanitation and social-distancing practices, and its termination of
workers who protested Amazon’s COVID-19 response violated New York
Labor Law §§ 200, 215, and 740. See Compl., ECF No. 1. Section 200
requires New York businesses to be “constructed, equipped,
arranged, operated and conducted as to provide reasonable and
adequate protection to the lives, health and safety of all persons
employed therein.” N.Y. Labor L. § 200. Section 215 prohibits

employers from discriminating or retaliating against employees who
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 7 of 25

bring potential state labor law violations to the attention of the
employer, a labor commissioner, an authorized representative, or
the Attorney General. N.Y. Labor L. § 215(1) (a). Finally, section
740 prohibits employers from taking retaliatory action against
employees who disclose or threaten to disclose to a supervisor or
to a governmental authority that an employer has violated a law,
rule, or regulation and has thereby “present{[ed] a substantial and
specific danger to the public health or safety.” N.Y. Labor L.
§ 740(2) (a).

The state court complaint premised the Attorney General’s
right to sue on New York Executive Law § 63(12), which empowers
the Attorney General to seek injunctive and other relief against
entities that “engage in repeated fraudulent or illegal acts or
otherwise demonstrate persistent fraud or illegality in the
carrying on, conducting or transaction of business” in New York.
See N.Y. Exec. Law § 63(12). The Attorney General sought injunctive
relief against Amazon’s allegedly unlawful practices; an order
directing Amazon to notify employees of their Labor Law rights and
to provide related training to supervisors; backpay, lost
compensation and benefits, liquidated damages, and emotional
distress damages on behalf of Christian Smalls; emotional distress
damages and liquidated damages on behalf of Derrick Palmer; and

disgorgement of ill-gotten profits under Executive Law § 63(12).

 

NTSTL A moma
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 8 of 25

On February 17, 2021, Amazon filed a notice of removal in the
Southern District of New York pursuant to 28 U.S.C. §§ 1331, 1332,
1367, and 1441. Five days before the instant action commenced,
Amazon filed a complaint against the New York Attorney General in
the Eastern District of New York, seeking a declaration that state
regulation of Amazon’s COVID-19 response is preempted by federal
law. See Schwartz Decl., ECF No. 24, at Ex. A.

On March 3, 2021, New York moved to remand this case to state
court. ECF No. 19. That same day, Amazon moved to transfer this
case to the Eastern District of New York. ECF No. 17.

DISCUSSION
A defendant may remove to federal court “any civil action
of which the district courts of the United States have
original jurisdiction.” 28 U.S.C. § 1441(a). The federal district

courts are courts of limited subject-matter jurisdiction. Purdue

Pharma L.P. v. Kentucky, 704 F.3d 208, 213 (2d Cir. 2013). This

 

Court has diversity jurisdiction over certain disputes between
citizens of different states pursuant to 28 U.S.C. § 1332 and
federal question jurisdiction over “civil actions arising under
the Constitution, laws, or treaties of the United States” pursuant
to 28 U.S.C. § 1331. Id. Neither ground supports the exercise of

jurisdiction over this action.

 
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 9 of 25

I. Diversity Jurisdiction

 

Federal courts have diversity jurisdiction over suits in
which no plaintiff is a citizen of the same state as any defendant
and the amount-in-controversy exceeds $75,000. See 28 U.S.C.
§ 1332. There is no diversity jurisdiction over this action,
because the State of New York is the real party in interest and
its presence destroys diversity.

“TA] state is not a ‘citizen’ for purposes of the diversity

jurisdiction.” Moor v. County of Alameda, 411 U.S. 693, 717 (1973).

 

Thus, a suit between a state and a citizen of a different state

does not create diversity jurisdiction. See, e.g., State Highway

 

Comm’n of Wyoming v. Utah Const. Co., 278 U.S. 194, 199 (1929)

 

(explaining the “well-settled” principle that a suit between a
state and a citizen of another state is not a suit between citizens
of different states). However, “because a State’s presence as a
party will destroy complete diversity,” when a state or state
official brings suit, courts consider whether the state is the
real party in interest before concluding that diversity

jurisdiction does not lie. Mississippi ex rel. Hood v. AU Optronics

 

Corp., 571 U.S. 161, 174 (2014).
The real-party-in-interest analysis requires “consideration
of the nature of the case as presented by the whole record,” rather

than a claim-by-claim analysis. See Purdue Pharma, 704 F.3d at 218

 

(quoting Ferguson v. Ross, 38 F. 161, 162-63 (C.C.E.D.N.Y. 1889)).
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 10 of 25

When a holistic review of the complaint reveals that a state
“merely asserts the personal claims of its citizens, [the state]

is not the real party in interest.” See In re Baldwin-United Corp.,

 

770 F.2d 328, 341 (2d Cir. 1985); see also id. at 219.

Here, the State is the real party in interest. While the State
seeks backpay and emotional distress damages on behalf of Smalls
and Palmer, the Attorney General also asserts a right that only

the Attorney General can enforce. See, e.g., In re Standard &

 

Poor’s Rating Agency Litig., 23 F. Supp. 3d 378, 404 (S.D.N.Y.

 

2014) (finding that the state’s status as real party in interest
is “manifest” when “the case is brought by the state attorney
general under his exclusive authority”). In particular, while
Executive Law § 63(12) authorizes the Attorney General to seek
injunctive and other relief “in the name of the people of the State
of New York,” the Attorney General can seek disgorgement of profits

on the State’s behalf. See People ex rel. Schneiderman v.

 

Greenberg, 54 N.E.3d 74, 77 (N.Y. 2016); People ex rel. Spitzer v.

 

Applied Card Sys., Inc., 894 N.E. 2d 1, 14-15 (N.Y. 2008) (noting

 

that the Attorney General may “obtain disgorgement -- an equitable
remedy distinct from restitution [to aggrieved consumers] ~- of

profits that respondents derived”); People v. Ernst & Young, LLP,

 

980 N.Y.S.2da 456, 457 (lst Dep’t 2014) (finding the disgorgement
remedy available to the Attorney General under section 63(12) even

without direct losses to New York consumers or the public). When

10
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 11 of 25

the Attorney General seeks disgorgement of profits, the

beneficiary is the State treasury. See, e.g., United States v.

 

Twin America, LLC, 2015 WL 9997203, at *2 (S.D.NY. Nov. 17, 2015)

 

(ordering that profits disgorged under section 63(12) be paid to
the State of New York through its Budget & Fiscal Management
Bureau). Thus, the State has an interest in the outcome of this
litigation separate from the personal interests of its citizens.
In addition to the State’s financial interest, “[t]he State’s
goal of securing an honest marketplace in which to transact
business is a quasi-sovereign interest” independent from the

interests of individual citizens. See New York ex rel. Abrams v.

 

Gen. Motors Corp., 547 F. Supp. 703, 705-706 & n.5 (S.D.N.Y. 1982)

 

(finding New York the real party in interest in a suit brought
under New York Executive Law § 63(12) and remanding to state

court); see also In re Standard & Poor’s, 23 F. Supp. 3d at 404-

 

405. Amazon quibbles with the applicability of the “honest
marketplace” rationale here, arguing that the phrase implies
fraud, which the Attorney General has not alleged. But the State’s
statutory interest under § 63(12) encompasses the prevention of
either “fraudulent or illegal” business activities. Misconduct
that is illegal for reasons other than fraud still implicates the
government’s interest in guaranteeing a marketplace that adheres
to standards of fairness, as well ensuring that business

transactions in the state do not injure public health. Thus, the

11

 
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 12 of 25

State does not sue “only as an agent, but also as [a party] who

f

has [its] own stake in the litigation.” See Oscar Gruss & Son,

 

Inc. v. Hollander, 337 F.3d 186, 194 (2d Cir. 2003) (holding that

 

the real party in interest for diversity jurisdiction purposes
depends on whether a plaintiff brings suit in a= solely
representative capacity).

Amazon argues that the fired workers, Smalls and Palmer, are
the real parties in interest -- and that as New Jersey citizens,
Smalls and Palmer are diverse from Amazon, which maintains a
principal place of business in Washington. But the State’s decision
to seek damages on behalf of Smalls and Palmer is incidental to
the State’s other interests. Courts in this district have
previously recognized that where “a state seeks both injunctive
relief against illegal business practices and restitution for
victims,” these purposes cannot “be separated from each other” and
neither should be characterized as the “primary” interest in the

case. People of New York ex rel. Cuomo v. Charles Schwab & Co.,

 

2010 WL 286629, at *6 (S.D.N.Y. Jan. 19, 2010). As the Second
Circuit has indicated, for diversity jurisdiction purposes, the
presence of interested individual citizens “does not necessarily
negate” a plaintiff state’s interest. Purdue Pharma, 704 F.3d at
220.

Amazon insists that the Supreme Court’s ruling in Mo., Kan.,

& Tex. Ry. Co. v. Hickman, 183 U.S. 53 (1901), counsels against

 

12
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 13 of 25

finding that New York is the real party in interest in this case.
In Hickman, which involved a state-created rail commission, the
Supreme Court noted that the state’s “governmental interest in the
welfare of all its citizens . . . is not that which makes the
state, as an organized political community, a party in interest in
the litigation.” Id. at 60. The state’s interest here is more
specific than that -- it is the interest in securing safe and fair
conditions for the transaction of business within its borders.

Hickman also holds that “the state is such a real party when
the relief sought is that which inures to it alone.” Id. at 59.
The State here seeks relief -- disgorgement of profits -- that
only the State can seek. This distinguishes this case from Hickman,
where the lawsuit was “not an action to recover any money for the
state” and “fi]lts results will not inure to the benefit of the
state as a state in any degree.” Id. Whether the money the state
obtains will ultimately benefit certain Amazon workers is not
relevant where, as here, “the moneys recovered were payable into
the treasury of the state.” See id. Because New York is a real
party in interest in this case, its presence destroys diversity,
and there is no federal jurisdiction under 28 U.S.C. § 1331.

TI. Arise-Under Jurisdiction

 

A complaint that does not allege a federal cause of action
“arises under” federal law only when (1) Congress expressly

provides for removal of such state law claims, (2) the state law

13

 

 

 

 

 

 

 
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 14 of 25

claims are completely preempted, or (3) the state law right turns

on a question of federal law. See Fracasse v. People’s United Bank,

 

747 F.3d 141, 142-44 (2d Cir. 2014) (per curiam); see also Grable

& Sons Metal Prods., Inc. v. Dare Eng’g & Mfg., 545 U.S. 308, 312

 

(2005); Gunn v. Minton, 568 U.S. 251, 258 (2013). Amazon does not
(and cannot) argue that Congress has expressly provided for the
removal of state law labor claims. Thus, the Court addresses only
whether complete preemption or the test articulated in Grable and
Gunn permit the exercise of federal jurisdiction.

A. Complete Preemption

 

Ordinary (also known as defensive) preemption is insufficient
to create arise-under jurisdiction. “[A] case may not be removed
to federal court on the basis of a federal defense, including the
defense of pre-emption, even if the defense is anticipated in the
plaintiff's complaint, and even if both parties concede that the
federal defense is the only question truly at issue.” Caterpillar
Inc. v. Williams, 482 U.S. 386, 393 (1987) (emphasis in original).
Rather, for removal to federal court to be proper on preemption
grounds, a federal statute must completely preempt state law

claims. See id. at 393; Franchise Tax Bd. v. Constr. Laborers

 

Vacation Trust et al., 463 U.S. 1, 14 (1983). Complete preemption

 

exists when Congress has developed an all-encompassing regulatory
scheme that leaves no room for the state action at issue. See,

e.g., Avco Corp. v. Machinists, 390 U.S. 557, 560-61 (1968) (LMRA);

 

14

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 15 of 25

Metro Life Ins. Co. v. Taylor, 481 U.S. 58, 66-67 (1987) (ERISA).

 

The Supreme Court has identified only three statutes with such
extraordinary preemptive force: Section 301 of the Labor-
Management Relations Act (LMRA), Section 502(a) of the Employee
Retirement Income Security Act (ERISA), and Sections 85 and 86 of

the National Bank Act. See Sullivan v. Am. Airlines, Inc., 424

 

F.3d 267, 272 (2d Cir. 2005).

The Occupational Safety and Health Act (OSHA), on which Amazon
here relies, has not joined the ranks of the LMRA, ERISA, and the
National Bank Act for these purposes. The Supreme Court has
considered the preemptive effect of OSHA and concluded that
“Congress expressly saved two areas from federal pre-emption”
under the Act: (1) workers’ compensation and (2) occupational
safety and health issues for which “no federal standard is in

effect.” Gade v. Nat’l Solid Wastes Mgmt. Ass’n, 505 U.S. 88, 97

 

(1992). Moreover, OSHA gives states the options of avoiding federal
regulation entirely by submitting to the Secretary of Labor a state
plan for the development of occupational safety and health
standards in a particular area. Id.; see also 29 U.S.C. § 667 (b).
Thus, OSHA does not completely preempt state law claims such that

it displaces all state causes of action. Cf. Franchise Tax Bd.,

 

463 U.S. at 23 (explaining that the preemptive effect of LMRA § 301
“is so powerful as to displace entirely any state cause of

action”).

15

 

 

 

 

 
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 16 of 25

Further, the Palmer case on which Amazon repeatedly relies is
clear that OSHA does not preempt claims under New York Labor Law

§ 200 even defensively. See Palmer v. Amazon.com, Inc., 2020 WL

 

6388599, at *1l (E.D.N.Y. Nov. 2, 2020). In Palmer, the district
court reasoned that Congress “reserv[ed] for state regulation
those issues not governed by a federal standard” and found that
Amazon’s alleged failure to implement adequate COVID-19 protocols
in violation of New York Labor Law § 200 “does not conflict with
an existing federal standard.” Id. at *8. The district court
therefore held that it “[could |Jnot find that plaintiffs’ § 200
claim is preempted by the OSH Act.” Id.

Similarly, the Supreme Court has declined to identify the
NLRA (on which Amazon also relies) as one of the vanishingly few
statutes that completely preempt state law claims. see
Caterpillar, 482 U.S. at 398 (observing that “[t]he fact that a
defendant might ultimately prove that a plaintiff’s claims are
pre-empted under the NLRA does not establish that they are
removable to federal court”). While Congress indeed delegated to
the National Labor Relations Board (NLRB) the authority to regulate
labor policy and administration, Congress “has never exercised
authority to occupy the entire field in the area of labor

legislation.” Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 208

 

(1985). Accordingly, the NLRA does not completely preempt state

16

 
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 17 of 25

law claims such that these claims arise under the laws of the
United States.}

B. The Gunn-Grable Test

 

“([Flederal jurisdiction over a state law claim will lie if a
federal issue is: (1) necessarily raised, (2) actually disputed,
(3) substantial, and (4) capable of resolution in federal court
without disrupting the federal-state balance approved by
Congress.” Gunn, 568 U.S. at 258; accord Grable, 545 U.S. at 308;
NASDAQ OMX Grp. V. UBS Sec., LLC, 770 F.3d 1010, 1020 (2d Cir.
2014) (applying the “Gunn-Grable test”). There is no federal

jurisdiction under the test articulated in Grable and Gunn.

 

1.A federal issue is not necessarily raised.

 

A federal issue is not “necessarily raised” when it “becomes
relevant only by way of a defense to an obligation created entirely

by state law.” Franchise Tax Bd., 463 U.S. at 13; see also Tantaros

 

v. Fox News Channel, LLC, 427 F. Supp. 3d 488, 494 (S.D.N.Y. 2019).

 

 

1 Amazon correctly points out that, in certain cases, the NLRB
should determine whether a company has instituted unfair labor
practices in the first instance. See San Diego Bldg. Trades Council
v. Garmon, 359 U.S. 236, 245 (1959) (holding that the NLRB has
exclusive original jurisdiction over claims of unfair labor
practices under sections 7 and 8 of the NLRA, the collective

 

bargaining and employee coercion provisions). But “defendants may
not remove state claims to federal court by alleging Garmon
preemption.” Sullivan, 424 F.3d at 277. Even if Garmon were to

apply here, this case would belong neither in federal court nor in
state court, but before the NLRB. See, e.g., TKO Fleet Enterprises,
Inc. v. Dist. 15, Int’l Ass’n of Machinists & Aerospace Workers,
AFL--CIO, 72 F. Supp. 2d 83, 87 (E.D.N.Y. 1999).

 

 

17

SB! SSE TN EBM MONA INL SSG HY PIRSA DOD INT RO 4 ANAS AEE ct ASE NEF
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 18 of 25

The federal issue must be “an essential element” of the state law
claim such that “the claim’s very success depends on giving effect

to a federal requirement.” Merrill Lynch, Pierce, Fenner & Palmer

 

Inc. v. Manning, 136 S. Ct. 1562, 1570 (2016).

Amazon has invoked defensive rather than “complete”
preemption. Accordingly, the NRLA and OSHA preemption issues that
Amazon discusses in its notice of removal are not necessarily
raised but are rather “relevant only by way of a defense.”

Franchise Tax Bd., 463 U.S. at 13.

 

Amazon also identifies as a potential federal issue whether
CDC guidance is binding under the Administrative Procedure Act
(APA). However, the meaning and effect of CDC guidance are not
part and parcel of the relevant New York Labor Law claim. The State
sues under New York Labor Law § 200, which requires employers “to
provide reasonable and adequate protection to the lives, health
and safety of all persons employed therein.” N.Y. Labor L. § 200.
The State argues that CDC guidance can inform what constitutes
“reasonable and adequate protection” and alleges that New York
state guidance echoes the CDC’s warnings and suggested protocols.
But the state law claim does not rise and fall with the CDC
guidance’s binding effect. The CDC guidance may be purely advisory
but nevertheless describe a minimum standard for protecting the

health and safety of workers.

18
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 19 of 25

2. The federal issues are not substantial.

 

For a federal issue to be substantial, it must be important
“to the federal system as a whole,” implicating the federal
interest in claiming the advantages of a federal forum. See Gunn,
568 U.S. at 260. A purely legal question “is more likely to be a
substantial federal question.” Fracasse, 747 F.3d at 145. In Empire

Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677 (2006), for

 

instance, the Supreme Court distinguished Grable as presenting a
“nearly pure issue of law,” whereas the claim over which the Court
found no subject matter jurisdiction was “fact-bound and
situation-specific,” and thus a state court would be “competent to
apply federal law, to the extent it is relevant.” Id. at 681.

An issue is not important to the federal system when a federal
law is raised only as an indicator of reasonable conduct or public

policy. For example, in Fracasse v. People’s United Bank, two

 

mortgage underwriters sued their former bank employer in state
court for wrongful termination and breach of the covenant of good
faith and fair dealing. 747 F.3d 141, 142 (2d Cir. 2014) (per
curiam). Under Connecticut law, a wrongful termination claim

w“

requires the claimant to show that he or she was fired for “a
reason whose impropriety is derived from some important violation

of public policy.” Id. at 143 n.1 (quoting Sheets _v. Teddy’s

 

Frosted Foods, Inc., 179 Conn. 471, 475 (1980)). In their

 

complaint, the underwriters referred to the Fair Labor Standards

19
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 20 of 25

Act (FLSA) as reflecting the important public policy that employees
should not work more than 40 hours a week without being paid
overtime. Id. at 143-44. In support of the cause of action for
breach of the covenant of good faith and fair dealing, the
underwriters also pleaded that the FLSA “provide[d] a basis for
their reasonable expectations of defendant's contractual
obligations.” Id. at 144. The bank removed the action to federal
court, arguing that the references to FLSA in the complaint
warranted the exercise of federal jurisdiction. Id. at 143. The
Second Circuit found no federal question jurisdiction, because the
federal question was insubstantial. The case did not require
interpretation of the FLSA, and the federal system’s interest in
the case was minimal, because employees continued to have “direct
access to a federal forum to assert their rights under the FLSA.”
Id. at 145. Notably, the Second Circuit emphasized that “[n]either
the federal government nor the federal system as a whole has a
pressing interest in ensuring that a federal forum is available to
defendants in state tort suits that include passing references to
a federal statute cited only as an articulation of public policy.”
Fracasse, 747 F.3d at 145. Such suits do not present a substantial
question of federal law, because the employees whom FLSA was
designed to protect have direct access to federal forums to assert

their rights under the statute. Id.

20

 

 
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 21 of 25

This case is akin to Fracasse. The Complaint refers to federal
standards as part of a passing articulation of what reasonable
safety measures entail. This Court is not required to interpret
OSHA, the NLRA, or the interaction between the CDC guidance and
the APA in order to resolve the state labor law claims. Rather,
the Court is asked to determine whether it is reasonable to require
businesses to implement certain cleaning procedures and
ventilation standards, establish contact-tracing programs, enforce
social distancing, and allot additional time for handwashing in
order to protect the health and safety of their employees. Further,
the alleged victims in this case have recourse to federal courts,
as well as agencies like the NLRB, to vindicate their rights if
they so choose. Finally, whether CDC guidance suggests that
Amazon’s workplace safety measures were unreasonable under New
York Labor Law § 200 is “fact-bound and situation specific.” These
four characteristics indicate that any federal issues raised in
the Complaint are not substantial.

3. The preemption issues are not capable of resolution in

federal court without disrupting the  federal-state
balance.

 

 

As discussed above with respect to complete preemption,
Congress has already approved a balance where state labor and
workplace safety laws coexist with federal standards. Congress has
not indicated that state courts are inappropriate forums to resolve

such issues by completely preempting them. Since courts should not

21

 

 

 

 

 

 
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 22 of 25

“lightly read [a] statute to alter the usual constitutional
balance, as it would by sending actions with all state-law claims
to federal court just because a complaint references a federal
duty,” this Court finds that there is no federal jurisdiction. See

Merrill Lynch, Pierce, Fenner & Palmer, Inc., 136 S. Ct. at 1574.

 

TIL. The Mirror Image rule

 

Finally, there is no federal question jurisdiction over the
state law claims as declaratory relief. The declaratory judgment
statute “does not expand the jurisdiction of the federal courts.”

Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671 (1950).

 

Instead, a federal court has original jurisdiction over an action
seeking declaratory relief where the declaratory judgment
defendant’s “threatened action” or the suit actually filed by the
declaratory judgment defendant present a federal question. W. 14th

St. Com. Corp. v. 5 West 14th Owners Corp., 815 F.2d 188, 194 (2d

 

Cir. 1987). Courts evaluate whether subject matter. jurisdiction
exists over suits for declaratory relief by rearranging the parties
into “the hypothetical ‘mirror image’ coercive suit.” Garanti

Finansal Kiralama A.S. v. Aqua Marine & Trading Inc., 697 F.3d 59,

 

66 (2d Cir. 2012).

Amazon filed a declaratory judgment action against the New
York Attorney General in the Eastern District of New York on
February 12, 2021, seeking to enjoin state regulation on COVID-19

workplace safety issues on preemption grounds. Amazon argues that

22
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 23 of 25

the instant Lawsuit, which commenced five days after the E.D.N.Y.
action and seeks an order that Amazon has violated New York labor
laws, is “an attempt by the State to have Amazon’s affirmative
federal claims decided through declaratory relief in state court,
which establishes federal question jurisdiction.” See Am. Notice
of Removal, ECF No. 13, at 19-21. Put another way, Amazon styles
the instant case as an action seeking a declaratory judgment that
Amazon’s declaratory judgment action cannot succeed. Amazon then
urges the Court to rearrange this suit into its mirror image, such
that Amazon’s preemption defense becomes the affirmative basis for
suit.

This hall of mirrors does not lead to Amazon’s desired result.
First, the Complaint actually filed by New York in state court
does not devote a single sentence to preemption. The Complaint
instead seeks a declaration that Amazon violated New York Labor
Law §§ 200, 215, and 740. The Complaint does not seek a judgment
on the preemptive effect of any federal law -- and if Amazon did
not raise the issue, no such judgment would issue. Thus, the
hypothetical coercive suit that mirrors this one would be a suit
in which Amazon seeks a declaration that it did not violate Labor
Law §§ 200, 215, and 740.

Second, even if the Complaint did specifically seek a
declaration that state law was not preempted, such that the Eastern

District of New York declaratory judgment action would be the

23

 
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 24 of 25

Complaint’s mirror image, this would not suffice. When “the
complaint in an action for declaratory judgment seeks in essence
to assert a defense to an impending or threatened state court
action, it is the character of the threatened action, and not of
the defense, which will determine whether there is federal-

question jurisdiction in the district court.” Pub. Serv. Commn. of

 

Utah v. Wycoff Co., Inc., 344 U.S. 237, 248 (1952); see also Fleet

 

Bank, N.A. v. Burke, 160 F.3d 883, 886 (2d Cir. 1998). Thus, even

 

in the mirror image Amazon asks the Court to conjure, there is no
federal question jurisdiction, because the threatened action is
governed by state law.

Finally, Amazon’s argument proves too much. By Amazon's
logic, a defendant with a federal defense can always maneuver its
way into federal court, despite the Supreme Court’s repeated
insistence that a federal issue must appear on the face of the
complaint. The clever defendant need only (1) construe the
complaint as seeking a declaration that the defendant is liable
under a state law and (2) argue that the complaint was filed in
anticipation of a suit by defendant seeking a declaratory judgment
that a federal defense precludes liability. This is but an end-
run around the well-established contours of arise-under
jurisdiction. The Supreme Court has been plain that “a federal
court does not have original jurisdiction over a case in which the

complaint presents a state-law cause of action, but also asserts

24
Case 1:21-cv-01417-JSR Document 36 Filed 07/26/21 Page 25 of 25

that a federal defense the defendant may raise is not

sufficient to defeat the claim.” Franchise Tax Bd., 463 U.S. at

 

10. Amazon does not make a persuasive case for overturning that
longstanding rule.

Accordingly, the Court has determined that there is no
jurisdiction over the Attorney General’s declaratory relief
claims.

CONCLUSION

For the foregoing reasons, the Court by order dated April 9,
2021 (ECF No. 35) granted the Attorney General’s motion to remand
and denied Amazon’s motion to transfer as moot. The Clerk of Court

is directed to enter final judgment and close the case.

 

SO ORDERED.
Dated: New York, NY
July dG, 2021 JED S. RAKOFF, U.S.D.d.

25

 

SFE WC INT TINTS OME RE TATED Raa YD Bek of MENGE RR ARLE ET aH

=a.

 
